Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 09-23-2019 under new application; which have been placed of record in the file. Claims 1-15 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-23-2019 and 11-17-2020 and 12-09-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over OSMAN STEVEN (US-20170277254-A1) in view of LAWRENSON MATTHEW JOHN (US-20160361512-A1) and Smock; Dennis Robert (US-20160096055-A1).

Regarding Claim 1, Steven Osman ( US 20170277254 A1) suggests an apparatus(paragraph 48, suggesting a headset) comprising: a strap (paragraph 48, suggesting strap od head bend item 202) ; a pressure sensor (paragraph 50, figure 3, item 300) coupled to the strap: a display coupled to a strap (paragraph 48 item 204, 206): a tensioner mechanism coupled to the strap (paragraph 49); further  Steven Osman ( US 20170277254 A1)  suggests head mounted display apparatus comprising: a display unit (display of HMD 46, FIg1 and para. 48); a strap harness (202, FIG2) including one or more straps; one or more pressure sensors (sensors 300, FIG3, para. 50) wherein the one or more pressure sensors include one or more pressure sensors to measure a pressure of the apparatus against one or more points of a user's face or head (300, FIG3 and para. 50) wherein the one or more pressure sensors include one or more pressure sensors embedded in the one or more straps (para. 50); a microcontroller (para. 53); one or more adjustable mechanisms (para. 49)  for the one or more straps wherein the microcontroller provides feedback to the user regarding said pressure sensor to adjust the manually adjustable straps (See para. 49 and 55-57).
Steven Osman ( US 20170277254 A1) fails to suggest  a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.
However, prior art of Mathew John Lawrenson (US 20160361512 A1) suggests a motor coupled to the tensioner mechanism (paragraph 52), the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension (please see paragraph 52), wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor (paragraphs 41-44, 52 suggests the particular amount of tension is based on an amount of pressure detected by the  pressure sensor). Further prior art of Mathew John Lawrenson (US 20160361512 A1) suggests a microprocessor (para. 67) used for automatically adjustable straps 924a-24d, FIG1A) wherein the microcontroller is to adjust the one or more straps by controlling operation of the one or more automatic adjustment mechanisms based at least in part on sensor data from the one or more pressure sensors to measure a pressure of the apparatus against one or more points of a user's face or head wherein the one or more pressure sensors include one or more pressure sensors embedded in the one or more straps (see para. 69 and 71 and FIG2) wherein the one or more automatic adjustment mechanisms include one or more motor rolling mechanisms (actuator motors 36, FIG2 and para. 69) to tighten or loosen one or more straps and wherein the microcontroller is to readjust the one or more straps during an operation of the apparatus based at least in part on a change in pressure sensor data from the one or more pressure sensors (eg. see readjustment, para. 75, the tensioner mechanism is actuateable by the motor to adjust the electro-mechanically adjustable strap to an amount of tension greater than the particular amount of tension responsive a switch mechanism (per pressure sensor data) among  the plurality of switch mechanisms (please notice pressure data here acts as switch mechanism,  as different pressure sensor provides different pressure data  that is different than the first switch mechanism (or pressor sensor data) being actuated).
Steven Osman ( US 20170277254 A1) teaches to adjust the tension on the strap on a headset or head mounted display.
Steven Osman ( US 20170277254 A1)  teaches pressure sensor disposed on HMD  or headset and strap as well; providing sensor data to be used to adjust tension on the strap manually.
Mathew John Lawrenson (US 20160361512 A1) teaches a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.
Steven Osman ( US 20170277254 A1)  does not teach a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Steven Osman ( US 20170277254 A1)  performs the same function as it does separately of adjusting tension on the strap. 
Mathew John Lawrenson (US 20160361512 A1) performs the same function as it does separately of adjusts the tension on the strap using an apparatus is equipped with a motor configured to apply control to adjustable tensioners associated with a tensionable strap
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Steven Osman ( US 20170277254 A1)  to a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.as disclosed by Mathew John Lawrenson (US 20160361512 A1) thereby adjusting tension int the strap automatically instead of manually and accurately.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 1, Steven Osman ( US 20170277254 A1)  fails to discloses tensioner.
However, prior art of Dennis Robert Smock (US 20160096055 A1) discloses  electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap (paragraph 33).
Steven Osman ( US 20170277254 A1) teaches to adjust the tension on the strap on a headset or head mounted display.
Steven Osman ( US 20170277254 A1) teaches pressure sensor disposed on HMD  or headset and strap as well; providing sensor data to be used to adjust tension on the strap manually.
Dennis Robert Smock (US 20160096055 A1) teaches electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap (paragraph 33).
Steven Osman ( US 20170277254 A1)  does not teach electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Steven Osman ( US 20170277254 A1)  performs the same function as it does separately of adjusting tension on the strap. 
Dennis Robert Smock (US 20160096055 A1) performs the same function as it does separately of adjusts the tension on the strap using electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Steven Osman ( US 20170277254 A1)  to include electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap as disclosed by Dennis Robert Smock (US 20160096055 A1) thereby adjusting tension int eh strap automatically instead of manually and accurately.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Mathew John Lawrenson (US 20160361512 A1) suggests  a microprocessor (para. 67) used for automatically adjustable straps 924a-24d, FIG1A) wherein the microcontroller is to adjust the one or more straps by controlling operation of the one or more automatic adjustment mechanisms based at least in part on sensor data from the one or more pressure sensors to measure a pressure of the apparatus against one or more points of a user's face or head wherein the one or more pressure sensors include one or more pressure sensors embedded in the one or more straps (see para. 69 and 71 and FIG2) wherein the one or more automatic adjustment mechanisms include one or more motor rolling mechanisms (actuator motors 36, FIG2 and para. 69) to tighten or loosen one or more straps and wherein the microcontroller is to readjust the one or more straps during an operation of the apparatus based at least in part on a change in sensor data from the one or more pressure sensors (eg. see readjustment, para. 75).
,	Steven Osman ( US 20170277254 A1) suggests a processing resource (paragraph 47) a strap (paragraph 48, suggesting strap od head bend item 202) ; a pressure sensor (paragraph 50, figure 3, item 300) coupled to the strap: a display coupled to a strap (paragraph 48 item 204, 206): a tensioner mechanism coupled to the strap (paragraph 49).

Regarding Claim 3, Steven Osman ( US 20170277254 A1) suggests switch mechanism coupled to the display (please notice the plurality of the pressure sensor with microcontroller software acts as switches (software switching mechanism)  each pressure sensor provide different pressure data and microcontroller with software further suggests each pressure sensor provided data compared with threshold to microcontroller software to adjust tension on strap accordingly please see  paragraphs 49, 53,55-57, 59) and Mathew John Lawrenson (US 20160361512 A1) suggests  a microprocessor (para. 67) used for automatically adjustable straps 924a-24d, FIG1A) wherein the microcontroller is to adjust the one or more straps by controlling operation of the one or more automatic adjustment mechanisms based at least in part on sensor data from the one or more pressure sensors to measure a pressure of the apparatus against one or more points of a user's face or head wherein the one or more pressure sensors include one or more pressure sensors embedded in the one or more straps (see para. 69 and 71 and FIG2) wherein the one or more automatic adjustment mechanisms include one or more motor rolling mechanisms (actuator motors 36, FIG2 and para. 69) to tighten or loosen one or more straps and wherein the microcontroller is to readjust the one or more straps during an operation of the apparatus based at least in part on a change in sensor data from the one or more pressure sensors (eg. see readjustment, para. 75).

Regarding Claim 4, Steven Osman ( US 20170277254 A1) suggests switch mechanism coupled to the display (please notice the plurality of the pressure sensor with microcontroller software acts as switches (software switching mechanism)  each pressure sensor provide different pressure data and microcontroller with software further suggests each pressure sensor provided data compared with threshold to microcontroller software to adjust tension on strap accordingly please see  paragraphs 49, 53,55-57, 59)) and  Steven Osman ( US 20170277254 A1) also suggests a rotation indicator that indicates how much the knob has been turned by the wearer, with greater rotation of the tensioner being correlated by the headset to a small head type and lesser rotation of the tensioner  being correlated by the headset to a larger head type, for selection of the appropriate reference (paragraph 60)  and Mathew John Lawrenson (US 20160361512 A1) suggests  a microprocessor (para. 67) used for automatically adjustable straps 924a-24d, FIG1A) wherein the microcontroller is to adjust the one or more straps by controlling operation of the one or more automatic adjustment mechanisms based at least in part on sensor data from the one or more pressure sensors to measure a pressure of the apparatus against one or more points of a user's face or head wherein the one or more pressure sensors include one or more pressure sensors embedded in the one or more straps (see para. 69 and 71 and FIG2) wherein the one or more automatic adjustment mechanisms include one or more motor rolling mechanisms (actuator motors 36, FIG2 and para. 69) to tighten or loosen one or more straps and wherein the microcontroller is to readjust the one or more straps during an operation of the apparatus based at least in part on a change in sensor data from the one or more pressure sensors (please  see readjustment, para. 75).

Regarding Claim 5, Steven Osman ( US 20170277254 A1) suggests the tensioner mechanism includes a rotatable tensioner mechanism (paragraph 49, 60 suggests a rotating knob).

Regarding Claim 6, Steven Osman ( US 20170277254 A1) suggests the strap (figure 3, item 202) is coupled to the display data first end of the strap (figure 3.item 204), and at a second end of the strap, and wherein the tensioner mechanism (figure 3  Item 208) is coupled to the strap at a location on the strap between the first end and the second end (please see figure 3. Paragraphs 49, 50).

Regarding Claim 7, Steven Osman ( US 20170277254 A1) suggests an apparatus(paragraph 48, suggesting a headset) comprising: a strap (paragraph 48, suggesting strap od head bend item 202) ; a pressure sensor (paragraph 50, figure 3, item 300) coupled to the strap: a display coupled to a strap (paragraph 48 item 204, 206): a tensioner mechanism coupled to the strap (paragraph 49); further Steven Osman ( US 20170277254 A1) suggests a head mounted display apparatus comprising: a display unit (display of HMD 46, FIg1 and para. 48); a strap harness (202, FIG2) including one or more straps; one or more pressure sensors (sensors 300, FIG3, para. 50) wherein the one or more pressure sensors include one or more pressure sensors to measure a pressure of the apparatus against one or more points of a user's face or head (300, FIG3 and para. 50) wherein the one or more pressure sensors include one or more pressure sensors embedded in the one or more straps (para. 50); a microcontroller (para. 53); one or more adjustable mechanisms (para. 49)  for the one or more straps wherein the microcontroller provides feedback to the user regarding said pressure sensor to adjust the manually adjustable straps (See para. 49 and 55-57) and a wired or wireless transceiver (10 and/or 80, FIG1 and para. 31)
Steven Osman ( US 20170277254 A1) fails to suggest an electro-mechanically adjustable strap and  a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.
However, prior art of Mathew John Lawrenson (US 20160361512 A1) suggests an electro-mechanically adjustable strap (please see paragraphs 51, 52 suggests actuator actuate the motor and motor coupled to tensioner to adjust the strap) and  a motor coupled to the tensioner mechanism (paragraph 52), the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension (please see paragraph 52), wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor (paragraphs 41-44, 52 suggests the particular amount of tension is based on an amount of pressure detected by the  pressure sensor). Further prior art of Mathew John Lawrenson (US 20160361512 A1) suggests a microprocessor (para. 67) used for automatically adjustable straps 924a-24d, FIG1A) wherein the microcontroller is to adjust the one or more straps by controlling operation of the one or more automatic adjustment mechanisms based at least in part on sensor data from the one or more pressure sensors to measure a pressure of the apparatus against one or more points of a user's face or head wherein the one or more pressure sensors include one or more pressure sensors embedded in the one or more straps (see para. 69 and 71 and FIG2) wherein the one or more automatic adjustment mechanisms include one or more motor rolling mechanisms (actuator motors 36, FIG2 and para. 69) to tighten or loosen one or more straps and wherein the microcontroller is to readjust the one or more straps during an operation of the apparatus based at least in part on a change in sensor data from the one or more pressure sensors (eg. see readjustment, para. 75).42P98869 -27- Application Filed August 10, 2016
Steven Osman ( US 20170277254 A1) teaches to adjust the tension on the strap on a headset or head mounted display.
Steven Osman ( US 20170277254 A1)  teaches pressure sensor disposed on HMD  or headset and strap as well; providing sensor data to be used to adjust tension on the strap manually.
Mathew John Lawrenson (US 20160361512 A1) teaches a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.
Steven Osman ( US 20170277254 A1)  does not teach a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Steven Osman ( US 20170277254 A1)  performs the same function as it does separately of adjusting tension on the strap. 
Mathew John Lawrenson (US 20160361512 A1) performs the same function as it does separately of adjusts the tension on the strap using an apparatus is equipped with a motor configured to apply control to adjustable tensioners associated with a tensionable strap
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Steven Osman ( US 20170277254 A1)  to a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.as disclosed by Mathew John Lawrenson (US 20160361512 A1) thereby adjusting tension int the strap automatically instead of manually and accurately.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 7, Steven Osman ( US 20170277254 A1)  fails to discloses electro-mechanical tensioner.
However, prior art of Dennis Robert Smock (US 20160096055 A1) discloses  electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap (paragraph 33).
Steven Osman ( US 20170277254 A1) teaches to adjust the tension on the strap on a headset or head mounted display.
Steven Osman ( US 20170277254 A1)  teaches pressure sensor disposed on HMD  or headset and strap as well; providing sensor data to be used to adjust tension on the strap manually.
Dennis Robert Smock (US 20160096055 A1) teaches electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap (paragraph 33).
Steven Osman ( US 20170277254 A1)  does not teach electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Steven Osman ( US 20170277254 A1)  performs the same function as it does separately of adjusting tension on the strap. 
Dennis Robert Smock (US 20160096055 A1)  performs the same function as it does separately of adjusts the tension on the strap using electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Steven Osman ( US 20170277254 A1)  to include electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap as disclosed by Dennis Robert Smock (US 20160096055 A1) thereby adjusting tension int eh strap automatically instead of manually and accurately.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 8, Steven Osman ( US 20170277254 A1)  suggests the power supply is to supply power from a host computing device to the display and the motor (paragraph 36)
Mathew John Lawrenson (US 20160361512 A1) suggests motor rolling mechanisms (actuator motors 36, FIG2 and para. 69)

Regarding Claim 9, Steven Osman ( US 20170277254 A1)  suggests the power supply is to supply power from a battery to the display and the motor (paragraph 36)
Mathew John Lawrenson (US 20160361512 A1) suggests motor rolling mechanisms (actuator motors 36, FIG2 and para. 69)

Regarding Claim 10, Steven Osman ( US 20170277254 A1)  suggests a portion of the electro-mechanically adjustable strap includes an elastic material, a non-elastic material, or a combination thereof (paragraph 14, 65 suggests the strap is elastic)

Regarding Claim 11, Steven Osman ( US 20170277254 A1)  suggests the strap (figure 3, item 202) is coupled to the display data first end of the strap (figure 3.item 204), and at a second end of the strap, and wherein the tensioner mechanism (figure 3  Item 208) is coupled to the strap at a location on the strap between the first end and the second end (please see figure 3. Paragraphs 49, 50).
Dennis Robert Smock (US 20160096055 A1) discloses   electro-mechanically adjustable strap (paragraph 33).

Regarding Claims 12 and 13, Steven Osman ( US 20170277254 A1)  suggests a plurality of switch mechanisms (please notice the plurality of the pressure sensor with microcontroller software acts as switches (software switching mechanism) each pressure sensor provide different pressure data and microcontroller with software further suggests each pressure sensor provided data compared with threshold to microcontroller software to adjust tension on strap accordingly please see  paragraphs 49, 53, 55-57, 59)  disposed on a housing of the display (please see paragraph 50 figure 3, Item # 300) ,  further  Steven Osman ( US 20170277254 A1)  suggests head mounted display apparatus comprising: a display unit (display of HMD 46, FIg1 and para. 48); a strap harness (202, FIG2) including one or more straps; one or more pressure sensors (sensors 300, FIG3, para. 50) wherein the one or more pressure sensors include one or more pressure sensors to measure a pressure of the apparatus against one or more points of a user's face or head (300, FIG3 and para. 50) wherein the one or more pressure sensors include one or more pressure sensors embedded in the one or more straps (para. 50); a microcontroller (para. 53); one or more adjustable mechanisms (para. 49)  for the one or more straps wherein the microcontroller provides feedback to the user regarding said pressure sensor to adjust the manually adjustable straps (See para. 49 and 55-57).
Mathew John Lawrenson (US 20160361512 A1) suggests an electro-mechanically (motor operated strap adjustments per Dennis Robert Smock (US 20160096055 A1) paragraph 33) adjustable strap (please see paragraphs 51, 52 suggests actuator actuate the motor and motor coupled to tensioner to adjust the strap) and  a motor coupled to the tensioner mechanism (paragraph 52), the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension (please see paragraph 52), wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor (switches) (paragraphs 41-44, 52 suggests the particular amount of tension is based on an amount of pressure detected by the  pressure sensor a). Further prior art of Mathew John Lawrenson (US 20160361512 A1) suggests a microprocessor (para. 67) used for automatically adjustable straps 924a-24d, FIG1A) wherein the microcontroller is to adjust the one or more straps by controlling operation of the one or more automatic adjustment mechanisms based at least in part on sensor data from the one or more pressure sensors to measure a pressure of the apparatus against one or more points of a user's face or head wherein the one or more pressure sensors include one or more pressure sensors embedded in the one or more straps (see para. 69 and 71 and FIG2) wherein the one or more automatic adjustment mechanisms include one or more motor rolling mechanisms (actuator motors 36, FIG2 and para. 69) to tighten or loosen one or more straps and wherein the microcontroller is to readjust the one or more straps during an operation of the apparatus based at least in part on a change in pressure sensor data from the one or more pressure sensors (eg. see readjustment, para. 75, the tensioner mechanism is actuateable by the motor to adjust the electro-mechanically adjustable strap to an amount of tension greater than the particular amount of tension responsive a switch mechanism (per pressure sensor data) among  the plurality of switch mechanisms (please notice pressure data here acts as switch mechanism,  as different pressure sensor provides different pressure data  that is different than the first switch mechanism (or pressor sensor data) being actuated). 
The prior art of Dennis Robert Smock (US 20160096055 A1) discloses  electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap (paragraph 33)

Regarding Claims 14 and 15, Steven Osman ( US 20170277254 A1)  suggests a method of  a plurality of switch mechanisms (please notice the plurality of the pressure sensor with microcontroller software acts as switches (software switching mechanism)  each pressure sensor provide different pressure data and microcontroller with software further suggests each pressure sensor provided data compared with threshold to microcontroller software to adjust tension on strap accordingly please see  paragraphs 49, 53,55-57, 59)  disposed on a housing of the virtual reality /augmented reality (VR/AR) display (please see paragraphs 20, 50, figure 3, Item # 300) ,  further  Steven Osman ( US 20170277254 A1)  suggests head mounted display apparatus comprising: a display unit (display of HMD 46, FIg1 and para. 48); a strap harness (202, FIG2) including one or more straps; one or more pressure sensors (sensors 300, FIG3, para. 50) wherein the one or more pressure sensors include one or more pressure sensors to measure a pressure of the apparatus against one or more points of a user's face or head (300, FIG3 and para. 50) wherein the one or more pressure sensors include one or more pressure sensors embedded in the one or more straps (para. 50); a microcontroller (para. 53); one or more adjustable mechanisms (para. 49)  for the one or more straps wherein the microcontroller provides feedback to the user regarding said pressure sensor to adjust the manually adjustable straps (See para. 49 and 55-57).
Steven Osman ( US 20170277254 A1) fails to suggest  a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.
Mathew John Lawrenson (US 20160361512 A1) suggests an electro-mechanically (motor operated strap adjustments per Dennis Robert Smock (US 20160096055 A1) paragraph 33) adjustable strap (please see paragraphs 51, 52 suggests actuator actuate the motor and motor coupled to tensioner to adjust the strap) and  a motor coupled to the tensioner mechanism (paragraph 52), the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension (please see paragraph 52), wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor (switches) (paragraphs 41-44, 52 suggests the particular amount of tension is based on an amount of pressure detected by the  pressure sensor). Further prior art of Mathew John Lawrenson (US 20160361512 A1) suggests a microprocessor (para. 67) used for automatically adjustable straps 924a-24d, FIG1A) wherein the microcontroller is to adjust the one or more straps by controlling operation of the one or more automatic adjustment mechanisms based at least in part on sensor data from the one or more pressure sensors to measure a pressure of the apparatus against one or more points of a user's face or head wherein the one or more pressure sensors include one or more pressure sensors embedded in the one or more straps (see para. 69 and 71 and FIG2) wherein the one or more automatic adjustment mechanisms include one or more motor rolling mechanisms (actuator motors 36, FIG2 and para. 69) to tighten or loosen one or more straps and wherein the microcontroller is to readjust the one or more straps during an operation of the apparatus based at least in part on a change in pressure sensor data from the one or more pressure sensors (eg. see readjustment, para. 75, the tensioner mechanism is actuateable by the motor to adjust the electro-mechanically adjustable strap to an amount of tension greater than the particular amount of tension responsive a switch mechanism (per pressure sensor data) among  the plurality of switch mechanisms (please notice pressure data here acts as switch mechanism,  as different pressure sensor provides different pressure data  that is different than the first switch mechanism (or pressor sensor data) being actuated). 
Steven Osman ( US 20170277254 A1) teaches to adjust the tension on the strap on a headset or head mounted display.
Steven Osman ( US 20170277254 A1)  teaches pressure sensor disposed on HMD  or headset and strap as well; providing sensor data to be used to adjust tension on the strap manually.
Mathew John Lawrenson (US 20160361512 A1) teaches a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.
Steven Osman ( US 20170277254 A1)  does not teach a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Steven Osman ( US 20170277254 A1)  performs the same function as it does separately of adjusting tension on the strap. 
Mathew John Lawrenson (US 20160361512 A1) performs the same function as it does separately of adjusts the tension on the strap using an apparatus is equipped with a motor configured to apply control to adjustable tensioners associated with a tensionable strap
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Steven Osman ( US 20170277254 A1)  to a motor coupled to the tensioner mechanism, the motor to actuate the tensioner mechanism to adjust the strap to a particular amount of tension, wherein the particular amount of tension is based on an amount of pressure detected by the  pressure sensor.as disclosed by Mathew John Lawrenson (US 20160361512 A1) thereby adjusting tension int the strap automatically instead of manually and accurately.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 14, Steven Osman ( US 20170277254 A1)  fails to discloses electro-mechanical tensioner.
However, prior art of Dennis Robert Smock (US 20160096055 A1)  (US 20160096055 A1)  (US 20160096055 A1)  discloses  electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap (paragraph 33).
Steven Osman ( US 20170277254 A1) teaches to adjust the tension on the strap on a headset or head mounted display.
Steven Osman ( US 20170277254 A1) teaches pressure sensor disposed on HMD  or headset and strap as well; providing sensor data to be used to adjust tension on the strap manually.
Dennis Robert Smock (US 20160096055 A1) teaches electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap (paragraph 33).
Steven Osman ( US 20170277254 A1)  does not teach electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Steven Osman ( US 20170277254 A1)  performs the same function as it does separately of adjusting tension on the strap. 
Dennis Robert Smock (US 20160096055 A1)  performs the same function as it does separately of adjusts the tension on the strap using electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Steven Osman ( US 20170277254 A1)  to include electro-mechanical apparatus is equipped with a motor configured to apply bi-directional control to ends of adjustable tensioners associated with a tensionable strap as disclosed by Dennis Robert Smock (US 20160096055 A1) thereby adjusting tension int eh strap automatically instead of manually and accurately.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
Brett R Johnson et al. (US 5954642 A IDS) disclosure; abstract,Col.2 Lines 25-39, Col.4 Lines 14-27, Col.6 Line 55 to Col.7 Line 22, fig.3. suggesting an apparatus,
comprising: a regulated strap (78),a display (60)coupled to a strap, a tensioner mechanism (82) coupled to the strap apparatus implements a method comprising: adjusting a virtual reality/augmented reality (VR/AR) apparatus including a display, a 
Beers Tiffany et al. (WO 2014036374 A1 IDS) disclosure; (abstract, para [0063], [0075-0079], [0081-0084], [0090-0093], [0146], [0157], [0164-0167], [0174-0178], fig.37-39, Claim positions 150,152,160,170,180, 220, 300, 302, 354, 358, 380, 382),suggests characterizing the apparatus for adjusting the tension of the headgear strap, including using different type displays or screens, with use as a device controlling the tensioner mechanism having the motor with the power supply, ensuring value and modes of the strap tensioning depending on the selected parameters to secure the headgear on the head. This lightens and simplifies adjustment of the display, securing the head, minimizing possible discomfort during securing, improving perception during operation  of the virtual reality system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-10-2022